Exhibit 10.3

 

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of November 9, 2018 (as amended, amended and
restated, supplemented or otherwise modified, renewed or replaced from time to
time, this “Agreement”), is by and between INDUSTRIAL SERVICES OF AMERICA, INC.,
a Florida corporation (“Pledgor”) and BANK OF AMERICA, N.A. (“Pledgee”).

R E C I T A L S

WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof by and between Pledgor, certain of Pledgors’s subsidiaries and/or
affiliates and Pledgee, as lender (including all annexes, exhibits and schedules
thereto, and as amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Loan Agreement”), Pledgee
may make loans and other financial accommodations to or for the benefit of
Pledgor; and

WHEREAS, it is a condition to the effectiveness of the Loan Agreement that this
Pledge Agreement be executed and delivered by the parties hereto.

NOW, THEREFORE, in order to (i) secure the prompt and complete payment and
performance when due of the Obligations (as defined in the Loan Agreement) and
for good and valuable consideration, the receipt of which is hereby
acknowledged, and (ii) grant, pledge, hypothecate and transfer to Pledgee a
security interest in Pledgor’s right, title and interest in, to and under the
Pledged Collateral (as hereinafter defined) whether presently existing or
hereafter arising or acquired, Pledgor and Pledgee (and each of their respective
successors or assigns) hereby agree as follows:

SECTION 1. Definition of Certain Terms Used Herein. Except as specifically
defined in this Agreement, capitalized terms used herein shall have the
respective meanings given thereto in the Loan Agreement.

SECTION 2. Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, Pledgor hereby bargains, sells, conveys,
assigns, sets over, mortgages, pledges, hypothecates and transfers to Pledgee,
its successors and assigns and hereby grants to Pledgee, its successors and
assigns a security interest in all of Pledgor’s right, title and interest in, to
and under (i) all Equity Interests owned by Pledgor which are listed on
Schedule I hereto (the “Pledged Equity Interests”) and the certificates
representing all such Pledged Equity Interests, if any; (ii) all other property
that may be delivered to and held by Pledgee pursuant to the terms hereof; (iii)
subject to Section 7 hereof, all payments of dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed,
in respect of, in exchange for or upon the conversion of the Pledged Equity
Interests; (iv) subject to Section 7 hereof, all rights and privileges of
Pledgor with respect to the Pledged Equity Interests; and (v) all proceeds (as
such term is defined in the UCC) of any of the foregoing (the items referred to
in clauses (i) through (v) above being collectively referred to as the “Pledged
Collateral”). Without limiting the foregoing, Pledgee is hereby authorized to
file one or more financing statements, continuation statements or other filings
or documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by Pledgor hereunder, without the
signature of Pledgor, and naming Pledgor or as debtor and Pledgee as secured
party.

SECTION 3. No Assumption of Liability. The security interest in the Pledged
Collateral is granted as security only and shall not subject Pledgee to any
obligation or liability, or in any way alter or modify, any obligation or
liability of Pledgor with respect to or arising out of the Pledged Collateral.

 

1

--------------------------------------------------------------------------------




 

SECTION 4. Delivery of the Pledged Collateral. Upon delivery to Pledgee, (i) any
stock and/or membership interest certificates or other securities now or
hereafter included in the Pledged Collateral (the “Pledged Securities”) shall be
accompanied by stock and/or membership interest powers duly executed in blank or
other instruments of transfer reasonably satisfactory to Pledgee and by such
other instruments and documents in form and substance reasonably acceptable to
Pledgor and Pledgee as Pledgee may reasonably request in order to allow Pledgee,
to exercise its rights and remedies under this Agreement and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by Pledgor and such other
instruments or documents in form and substance reasonably acceptable to Pledgor
and Pledgee as Pledgee may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities
theretofore and then being pledged hereunder, which schedule shall be attached
hereto as Schedule I and made a part hereof. Each schedule so delivered shall
supersede any prior schedules so delivered. Schedule I may be amended from time
to time by the addition of the Pledged Collateral subsequently created or
acquired by execution of a Supplement in substantially the form of Annex I
attached hereto.

SECTION 5. Representations, Warranties and Covenants. Pledgor hereby represents,
warrants and covenants, as to itself and the Pledged Collateral pledged by it
hereunder, to Pledgee that:

(a)    the Pledged Equity Interests represent that percentage as set forth on
Schedule I of the issued and outstanding shares or membership interest of each
class of the Equity Interests of the issuer with respect thereto;

(b)    except for the security interest granted hereunder, Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Collateral indicated on Schedule I, (ii) holds the same free and
clear of all Liens, other than the Liens expressly permitted under the Loan
Agreement (the “Permitted Liens”), (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien, other than Permitted Liens, on, the Pledged Collateral and
pursuant hereto, and (iv) subject to Section 6 and Section 7, will cause any and
all Pledged Collateral to be forthwith deposited with Pledgee and pledged or
assigned hereunder;

(c)    Pledgor (i) has the power and authority to pledge the Pledged Collateral
in the manner hereby done or contemplated and (ii) will defend its title or
interest thereto or therein against any and all Liens (other than Permitted
Liens), however arising, of all Persons whomsoever;

(d)    except as has been obtained, no consent of any other Person (including
members, stockholders or creditors of Pledgor) and no consent or approval of any
Governmental Authority or any securities exchange was or is necessary to the
validity of the pledge effected hereby;

(e)    by virtue of the execution and delivery by Pledgor of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing the Pledged Collateral are delivered to Pledgee in accordance with
this Agreement, Pledgee will have a valid and perfected lien upon, and security
interest in, such Pledged Securities as security for the payment and performance
of the Obligations;

(f)    the pledge effected hereby is effective to vest in Pledgee the rights of
Pledgee in the Pledged Collateral as set forth herein;

(g)    all information set forth herein relating to the Pledged Collateral,
including but not limited to the information set forth on Schedule I hereto, is
accurate and complete in all material respects as of the date hereof;

(h)    Pledgor has good title to the Pledged Equity Interests and all such
Pledged Equity Interests have been duly authorized and validly issued and are
fully paid and non-assessable (to the extent applicable);

(i)    except as described on Schedule I, the Pledged Equity Interests described
on Schedule I hereof constitute all of the issued and outstanding Equity
Interests owned by Pledgor;

 

2

--------------------------------------------------------------------------------




 

(j)    Pledgor agrees that it will (i) cause each issuer of Pledged Securities
not to issue any stock, membership interest, or other securities in addition to
or substitution for the Pledged Securities issued by such issuer, except to
Pledgor and (ii) pledge hereunder, promptly upon its acquisition (directly or
indirectly) thereof, any and all such additional membership interests and/or
shares of stock or other securities of each issuer of the Pledged Securities,
subject to the terms hereof, and (iii) at all times continue to be the direct
owner, beneficially and of record, of the Pledged Collateral indicated on
Schedule I hereof;

(k)    the pledge of the Pledged Securities pursuant to this Agreement does not
violate Regulation T, U or X of the Federal Reserve Board or any successor
thereto as of the date hereof; and

(l)    Pledgor agrees that no Pledged Equity Interests in a limited liability
company owned by Pledgor shall at any time be certificated or constitute a
Security under Article 8 of the UCC of the applicable jurisdiction.  As used in
this section, “Security” and “Certificated Security” shall have the meanings
assigned to such terms in Article 8 of the UCC.

SECTION 6. Registration in Nominee Name; Denominations. Pledgee shall have the
right (in its sole and absolute discretion) to hold the Pledged Securities in
its own name as pledgee, or the name of its nominee (as pledgee or as sub-agent)
or the name of Pledgor, endorsed or assigned in blank or in favor of Pledgee.
Pledgor will promptly give to Pledgee copies of any material notices or other
material communications received by it with respect to Pledged Securities
registered in the name of Pledgor. Upon the occurrence and during the
continuance of an Event of Default, Pledgee shall at all times have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
and the Loan Documents.

SECTION 7. Voting Rights; Dividends, Etc.

(a)    Unless and until an Event of Default shall have occurred and be
continuing:

(i)    Pledgor shall be entitled to exercise any and all voting and other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents; provided, however, that Pledgor will not be entitled to
exercise any such right if the result thereof could materially and adversely
affect the rights inuring to a holder of the Pledged Securities or the rights
and remedies of Pledgee under this Agreement or any other Loan Document or the
ability of Pledgee to exercise the same.

(ii)    Pledgor shall be entitled to receive and retain any and all cash
dividends paid on the Pledged Collateral to the extent and only to the extent
that such cash dividends are permitted by, and otherwise paid in accordance
with, the terms and conditions of the Loan Documents and applicable law. All
noncash dividends and all dividends paid or payable in cash or otherwise in
connection with a partial or total liquidation or dissolution, return of
capital, capital surplus or paid-in surplus, and all other distributions (other
than distributions referred to in the preceding sentence) made on or in respect
of the Pledged Collateral, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock or membership interest of the issuer of any Pledged Securities or
received in exchange for Pledged Collateral or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral and, if received by Pledgor, shall
not be commingled by Pledgor with any of its other funds or property but shall
be held separate and apart therefrom, shall be held in trust for the benefit of
Pledgee and shall be forthwith delivered to Pledgee in the same form as so
received (with any necessary endorsement).

(iii)    Pledgee shall execute and deliver to Pledgor, or cause to be executed
and delivered to Pledgor, all such proxies, powers of attorney and other
instruments as Pledgor may reasonably request, each in form and substance
reasonably acceptable to Pledgor and Pledgee, for the purpose of enabling
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above and to receive the cash
dividends it is entitled to receive pursuant to subparagraph (ii) above.

 

3

--------------------------------------------------------------------------------




 

(b)    Upon the occurrence and during the continuance of an Event of Default,
all rights of Pledgor to dividends that Pledgor is authorized to receive
pursuant to paragraph (a)(ii) above shall cease, and all such rights shall
thereupon become vested in Pledgee, which shall have the sole and exclusive
right and authority to receive and retain such dividends. All dividends received
by Pledgor contrary to the provisions of this Section 7 shall be held in trust
for the benefit of Pledgee, shall be segregated from other property or funds of
Pledgor and shall be forthwith delivered to Pledgee upon demand in the same form
as so received (with any necessary endorsement). Any and all money and other
property paid over to or received by Pledgee pursuant to the provisions of this
paragraph (b) shall be retained by Pledgee in an account to be established by
Pledgee upon receipt of such money or other property and shall be applied in
accordance with the provisions of the Loan Agreement. After all Events of
Default have been cured or waived, Pledgor shall thereafter be entitled to
retain all cash dividends that Pledgor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(ii) above.

(c)    Upon the occurrence and during the continuance of an Event of Default,
all rights of Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 7, and the
obligations of Pledgee under paragraph (a)(iii) of this Section 7, shall cease
upon the giving of notice by Pledgee to Pledgor, and all such rights shall
thereupon become vested in Pledgee, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided, that Pledgee shall have the right, but not the obligation, from time
to time following and during the continuance of an Event of Default to permit
Pledgor to exercise such rights. After all Events of Default have been cured or
waived, Pledgor will have the right to exercise the voting and consensual rights
and powers that it would otherwise be entitled to exercise pursuant to the terms
of paragraph (a)(i) above.

SECTION 8. Remedies upon Default.

(a)    Upon the occurrence and during the continuance of an Event of Default,
Pledgee may exercise all the rights and remedies granted under this Agreement,
including, without limitation, the right to sell the Pledged Collateral, or any
part thereof, at public or private sale or at any broker’s board, on any
securities exchange or in the over-the-counter market, for cash, upon credit or
for future delivery as Pledgee shall deem appropriate subject to the terms
hereof or as otherwise provided in the Uniform Commercial Code of any applicable
jurisdiction. Pledgee shall be authorized at any such sale (if it deems it
advisable to do so) to restrict to the full extent permitted by applicable law
the prospective bidders or purchasers to Persons who will represent and agree
that they are purchasing the Pledged Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale Pledgee shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Pledged Collateral so
sold. Each such purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Pledgor, and, to the
extent permitted by applicable law, Pledgor hereby waives all rights of
redemption, stay, valuation and appraisal Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

 

4

--------------------------------------------------------------------------------




(b)    Pledgee shall give Pledgor ten (10) days’ prior written notice of
Pledgee’s intention to make any sale of Pledgor’s Pledged Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Pledged Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as Pledgee
may reasonably fix and state in the notice of such sale. At any such sale, the
Pledged Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as Pledgee may (in its sole and absolute
discretion) determine. Pledgee shall not be obligated to make any sale of any
Pledged Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of such Pledged Collateral shall have been given. Pledgee
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Pledged Collateral is made on credit or for future delivery, the
Pledged Collateral so sold may be retained by Pledgee until the sale price is
paid in full by the purchaser or purchasers thereof, but Pledgee shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Pledged Collateral so sold and, in case of any such failure, such
Pledged Collateral may be sold again upon like notice. At any public (or, to the
extent permitted by applicable law, private) sale made pursuant to this Section
8, Pledgee may bid for or purchase, free from any claim or right of whatever
kind, including any equity of redemption, of Pledgor, any such demand, notice,
claim, right or equity being hereby expressly waived and released, the Pledged
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any Obligation then due and payable to it from Pledgor as a
credit against the purchase price, and it may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to Pledgor therefor.

SECTION 9. Application of Proceeds of Sale. The proceeds of sale of the Pledged
Collateral sold pursuant to Section 8 hereof shall be applied by Pledgee to the
payment of all reasonable out-of-pocket costs and expenses paid or incurred by
Pledgee in connection with such sale, including, without limitation, all court
costs, the reasonable fees and expenses of counsel for Pledgee in connection
therewith, the reasonable fees and expenses of any financial consultants in
connection therewith and the payment of all reasonable out-of-pocket costs and
expenses actually actually incurred by Pledgee in enforcing this Agreement, in
realizing or protecting any Pledged Collateral and in enforcing or collecting
any Obligations or any guarantee thereof, including, without limitation, court
costs, the reasonable attorneys’ fees and expenses actually incurred by Pledgee
in connection therewith and the reasonable fees and expenses of any financial
consultants in connection therewith and then to the indefeasible payment in full
in cash of the Obligations in accordance with the terms of the Loan Agreement.
Any amounts remaining after such indefeasible payment in full shall be remitted
to Pledgor, or as a court of competent jurisdiction may otherwise direct.

SECTION 10. Reimbursement of Pledgee.

(a)    Pledgor agrees to pay upon demand by Pledgee the amount of any and all
reasonable expenses, including the reasonable fees, other charges and
disbursements of its counsel and of any experts or agents, that Pledgee actually
incurred in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of Pledgee hereunder or (iv) the failure by
Pledgor to perform or observe any of the provisions hereof in all material
respects.

(b)    Without limitation of its indemnification obligations under the other
Loan Documents, Pledgor agrees to indemnify and defend the Pledgee and its
respective Indemnitees (collectively, the “Indemnified Parties”) against, and
hold each such Indemnified Party harmless from, any and all losses, claims,
damages, liabilities and related reasonable expenses, including reasonable
counsel fees, other charges and disbursements, actually incurred by or asserted
against any such Indemnified Party arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the other transactions contemplated thereby or (ii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnified Party is a party thereto, provided that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party.

5

--------------------------------------------------------------------------------




 

(c)    Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Loan Documents. The provisions of this Section
10 shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated thereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of Pledgee.
All amounts due under this Section 10 shall be payable on demand therefor.

SECTION 11. Pledgee Appointed Attorney-In-Fact. Pledgor hereby appoints Pledgee
the attorney-in-fact of Pledgor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that
Pledgee may deem reasonably necessary to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, Pledgee shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in Pledgee’s name or in the name of Pledgor, to ask for,
demand, sue for, collect, receive and give acquittance for any and all monies
due or to become due under and by virtue of any Pledged Collateral, to endorse
checks, drafts, orders and other instruments for the payment of money payable to
Pledgor representing any dividend or other distribution payable in respect of
the Pledged Collateral or any part thereof or on account thereof and to give
full discharge for the same, to settle, compromise, prosecute or defend any
action, claim or proceeding with respect thereto, and to sell, assign, endorse,
pledge, transfer and to make any agreement respecting, or otherwise deal with,
the same; provided, however, that nothing herein contained shall be construed as
requiring or obligating Pledgee to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by Pledgee, or to present
or file any claim or notice, or to take any action with respect to the Pledged
Collateral or any part thereof or the monies due or to become due in respect
thereof or any property covered thereby. Pledgee shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
Pledgee herein, and neither Pledgee nor its shareholders, officers, directors,
employees or agents shall be responsible to Pledgor for any act or failure to
act hereunder, except for Pledgee’s own gross negligence or willful misconduct.

SECTION 12. Pledgee May Perform. If Pledgor fails to perform any agreement
contained herein, upon notice to Pledgor, Pledgee may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Pledgee actually
incurred in connection therewith shall be payable by Pledgor under Section 10
hereof.

SECTION 13. Waivers; Amendment.

(a)    No failure or delay of Pledgee in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of Pledgee
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provisions of this Agreement or consent to any departure by Pledgor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Pledgor in any case shall entitle Pledgor to any other or further notice or
demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between Pledgee and
Pledgor with respect to which such waiver, amendment or modification is to
apply.

 

6

--------------------------------------------------------------------------------




 

SECTION 14. Securities Act, Etc. In view of the position of Pledgor in relation
to the Pledged Securities, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Pledged Securities permitted hereunder. Pledgor understands that compliance with
the Federal Securities Laws might limit the course of conduct of Pledgee if
Pledgee were to attempt to dispose of all or any part of the Pledged Securities,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Securities could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting Pledgee in any attempt
to dispose of all or part of the Pledged Securities under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect.
Pledgor recognizes that in light of such restrictions and limitations Pledgee
may, with respect to any sale of the Pledged Securities, limit the purchasers to
those who will agree, among other things, to acquire such Pledged Securities for
their own account, for investment, and not with a view to the distribution or
resale thereof. Pledgor acknowledges and agrees that in light of such
restrictions and limitations, Pledgee, in its reasonable discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Securities or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a single potential purchaser to effect such sale. Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, Pledgee shall incur no responsibility or liability
for selling all or any part of the Pledged Securities at a price that Pledgee,
in its reasonable discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 14 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which Pledgee sells.

SECTION 15.Termination or Release.

(a)    This Agreement and the pledge and security interest created hereby shall
terminate upon indefeasible full payment of the Obligations in accordance with
the terms of the Loan Agreement.

(b)    Upon termination of this Agreement or the security interest in any
Pledged Collateral, Pledgee shall execute and deliver to Pledgor, at Pledgor’s
expense, all appropriate documents which Pledgor shall reasonably request to
evidence such termination. Any execution and delivery of termination statements
or documents pursuant to this Section 15 shall be without recourse to or
warranty by Pledgee.

SECTION 16. Notices. Notices and other communications provided for herein shall
be sent in the manner and at the addresses set forth in, and otherwise in
accordance with, Section 12.3 of the Loan Agreement.

SECTION 17. Further Assurances. Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, each in form and substance reasonably acceptable to
Pledgor and Pledgee, as Pledgee may at any time reasonably request in connection
with the administration and enforcement of this Agreement or with respect to the
Pledged Collateral or any part thereof or in order better to assure and confirm
unto Pledgee its rights and remedies hereunder.

SECTION 18. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Pledgor may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of Pledgee (and any attempted assignment or transfer by Pledgor without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

7

--------------------------------------------------------------------------------




 

SECTION 19. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective as to
Pledgor when a counterpart hereof executed on behalf of Pledgor shall have been
delivered to Pledgee. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or electronic mail shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 20. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 21. Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without giving effect to any conflict of law
principles.

(b)    Pledgor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c)    Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 12.3 of the Loan Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 22. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 23.Headings. Section headings used herein are for the purpose of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting this
Agreement.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Pledgor has caused this Agreement to be duly executed by its
officer thereunto duly authorized as of the date and year first above written.

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

By:       /s/ Todd L. Phillips                              

Todd L. Phillips, Chief Executive Officer,      
President and Chief Financial Officer          

 

 

Accepted and agreed to:

BANK OF AMERICA, N.A.

 

By:       /s/ Steven Blumberg              

Title:    Senior Vice President             

Address:

            One Bryant Park

             New York, New York 10036

            Attn: Portfolio Manager

 

 




--------------------------------------------------------------------------------




 

Schedule I to the Pledge Agreement

PLEDGED EQUITY INTERESTS

 

Pledged Entity

Class of Stock or Membership Interests

Certificate Number(s)

Number of Shares

Percentage of Outstanding Shares

ISA Indiana, Inc.

Capital Stock

1

1000

100.00%

ISA Logistics LLC

Membership Interest

N/A

N/A

100.00%

ISA Real Estate, LLC

Membership Interest

N/A

N/A

100.00%

ISA Indiana Real Estate, LLC

Membership Interest

N/A

N/A

100.00%

7021 Grade Lane LLC

Membership Interest

N/A

N/A

100.00%

7124 Grade Lane LLC

Membership Interest

N/A

N/A

100.00%

7200 Grade Lane LLC

Membership Interest

N/A

N/A

100.00%

 

 

 

 

 

 




--------------------------------------------------------------------------------




 

ANNEX I

FORM OF SUPPLEMENT



SUPPLEMENT NO. __ TO THE PLEDGE AGREEMENT

DATED AS OF __________, 201__

WHEREAS, pursuant to that certain Pledge Agreement, dated as of November 9, 2018
(as the same has been, or may hereafter be, amended or supplemented from time to
time, the “Pledge Agreement”) made by INDUSTRIAL SERVICES OF AMERICA, INC.
(“Pledgor”) in favor of BANK OF AMERICA, N.A. (“Pledgee”), Pledgor has granted,
pledged, hypothecated and transferred to Pledgee a security interest in all of
Pledgor’s right, title and interest in, to and under the Pledged Collateral, all
as more fully set forth in the Pledge Agreement. Capitalized terms used herein
without definition shall have the meanings given to them in the Pledge
Agreement;

A.         WHEREAS, Pledgor has acquired or created additional Pledged
Collateral since the date of execution of the Pledge Agreement and the most
recent Supplement thereto and hold certain additional Pledged Collateral; and

B.         WHEREAS, Schedule I to the Pledge Agreement does not reflect Pledged
Collateral acquired or created by Pledgor since the date of execution of the
Pledge Agreement and the most recent Supplement thereto.

THEREFORE,

To secure the prompt and complete payment and performance when due of the
Obligations of Pledgor under the Loan Agreement and each of the other Loan
Documents, to secure the performance and observance by Pledgor of all the
agreements, covenants and provisions contained in the Loan Agreement and in the
Loan Documents for the benefit of Pledgee, Pledgor does hereby grant to Pledgee
a security interest in and to all of Pledgor’s right, title and interest in and
to the Pledged Collateral being added to Schedule I to the Pledge Agreement
below.

The Pledge Agreement is hereby supplemented, effective as of the date hereof, by
amending Schedule I thereof so as to reflect all of the Pledged Collateral in
and to which Pledgor has granted a security interest to Pledgee pursuant to the
terms of the Pledge Agreement and the Loan Agreement.

The following Pledged Collateral is hereby added to Schedule I to the Pledge
Agreement:

Issuer

Certificate Number(s)

No. of Shares Owned

Class or Category

% Owned
















 

Except as expressly supplemented hereby, the Pledge Agreement shall continue in
full force and effect in accordance with the provisions thereof on the date
hereof. As used in the Pledge Agreement, the terms “Agreement”, “this
Agreement”, “this Pledge Agreement”, “herein”, “hereafter”, “hereto”, “hereof”
and words of similar import, shall, unless the context otherwise requires, mean
the Pledge Agreement as supplemented by this Supplement.

This Supplement shall be construed as supplemental to the Pledge Agreement and
shall form a part thereof, and the Pledge Agreement and all documents
contemplated thereby and any previously executed Supplements thereto, are each
hereby incorporated by reference herein and confirmed and ratified by Pledgor.

 

2

--------------------------------------------------------------------------------




 

This Supplement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Supplement
shall become effective as to Pledgor when a counterpart hereof executed on
behalf of Pledgor shall have been delivered to Pledgee. Delivery of an executed
counterpart of a signature page of this Supplement by telecopy or electronic
mail shall be effective as delivery of a manually executed counterpart of this
Supplement.

The execution and filing of this Supplement, and the addition of the Pledged
Collateral set forth herein are not intended by the parties to derogate from, or
extinguish, any of the rights or remedies of Pledgee under (i) the Pledge
Agreement and/or any agreement, amendment or supplement thereto or any other
instrument executed by Pledgor or (ii) any financing statement, continuation
statement, deed or charge or other instrument executed by Pledgor and heretofore
filed in any state or county in the United States of America or elsewhere.

This Supplement shall be construed in accordance with and governed by the law of
the State of New York.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Pledgor has caused this Supplement No. ___ to the Pledge
Agreement to be duly executed as of the date and year first written above.

 

INDUSTRIAL SERVICES OF AMERICA, INC.     

 

By: _________________________________

Name: ______________________________

Title: _______________________________

 

 

Accepted and agreed to:

BANK OF AMERICA, N.A.

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

 




--------------------------------------------------------------------------------

 